At the 
outset, I would like to extend my warm congratulations 
to Mr. Sam Kahamba Kutesa, representative of the 
friendly nation of Uganda, on his election to the 
presidency of the General Assembly at its sixty-ninth 
session. I would also like to express my thanks and 
appreciation to Mr. John Ashe and his team, as well as 
to Secretary-General Ban Ki-moon.

In this world, where a surfeit of bad news 
overshadows the good work of creativity, reform 
and recovery, we continue our peaceful transition to 
democracy. We have managed to eliminate a dictatorial 
regime at the least possible human cost. We have begun 
a difficult transitional stage with a comprehensive 
national dialogue, and we have written a consensual 
constitution and built democratic State institutions. 
We are now preparing for legislative and presidential 
elections to be held before the end of the year in order 
to transform Tunisia into a stable, democratic, forward-
looking State. Internal and external forces continue to 
undermine our democratic, peaceful transition through 
terrorist acts and political assassinations. However, our 
people are resolved to pursue their efforts to achieve 
success, despite the aggression of diabolical forces.

Tunisia today is a test for a peaceful democratic 
transition in an Arab country that lived for too long under 
despotism. We are attempting to reconcile democracy 
and political Islam. We are pursuing an ongoing national 
dialogue. We are distributing authority between secular 
modernists and Islamists. We are using moderation to 
grapple with the counter-revolution and to eliminate 
the residues of despotism through a just transition. We 
are also testing new socioeconomic approaches. We are 
promoting comprehensive development initiatives that 
will combat poverty and that will be in harmony with 
the environment. We have a broader social vision in line 
with the policies and vision of the United Nations with 
regard to addressing global warming, climate change 
and the post-2015 sustainable development agenda, as 
well as the Secretary-General’s Global Education First 
Initiative. We are also committed to our own policies 
that aim to achieve world peace, especially within the 
Arab world to which we belong, and on the African 
continent, where we seek to definitively overcome the 
past and look to the future.

Tunisia’s development process is unfolding in the 
heart of a region that is currently witnessing political 
upheavals that, in some cases, have had painful 
consequences for us too. Transnational radical armed 
groups have since the beginning of the revolution been 
targeting us and have killed many of our soldiers and 
security personnel, hindering our security apparatus 
in an attempt to abort the drive for democracy and 
to impose alternatives rejected by the majority of our 
people.

The volatile situation in Libya is cause for concern 
because the stability of that sister neighbouring 
country affects our own stability. We hope that the 
Libyans will, through national dialogue, achieve an 
advanced, democratic stable State without outside 
military intervention, which would only add insult 
to injury. We encourage the wise men of Libya, both 
within and outside that country, to preserve broad 
national consensus and the security, unity, stability and 
prosperity of their country through a peaceful, political 
solution. We hope from the bottom of our hearts that 
our brothers will manage to achieve that.

We are concerned by the spread of violence 
on the eastern front of the Arab world, which has 
reached unprecedented levels of brutality, including 
decapitation, the chopping off of hands and the 
execution of prisoners. We are appalled by such 
violence and attacks on our Christian brothers and 
other religious minorities, who form an integral part 
of our Arab and Islamic heritage and culture. We are 
ashamed of such practices in the name of our Allah, 
who defines himself as the compassionate and the 
merciful. According to the Koran, whoever kills an 
innocent soul kills all humankind, and whoever gives a 
new life to such a person saves all humankind. That has 


happened all too frequently of late. Nothing can justify 
the indiscriminate violence at such unprecedented and 
horrific levels. We condemn the execution of prisoners, 
be they Arab, Muslim, French, American or British. We 
are all human beings and belong to one human family. 
We seek to understand this phenomenon so as to be able 
to address its root causes.

The violence and counter-violence we are 
witnessing today are the cumulative result of five 
decades of misguided policies of despotism that denied 
people their rights and basic freedoms, distributed 
wealth to some and consigned others to poverty. Such 
policies, which have exploited religion in the service 
of politics, are like magic that has now turned against 
the magician. They run counter to Arab and Islamic 
civilization. The problem cannot be solved by entrusting 
it to the police and army. The situation demands bold 
policies that take into account all those levels and that 
establishes regimes that are in harmony with their 
people. All political prisoners should be released and 
there should be an ongoing national dialogue with the 
participation of all moderate political sectors that are 
committed to peace. The economy needs to serve the 
interests of the majority, with an emphasis on advanced 
education under the banner of freedom and respect for 
the values of the Arab and Muslim countries. Only such 
policies will lead to united, peace-abiding societies. 
Our people yearn to improve their standard of living 
and to broaden the vistas for future generations.

For many decades, some of the major Powers 
supported despotic regimes in our country on the 
pretext of maintaining stability. If the same problems 
are not to be repeated, they must help to achieve internal 
reconciliation. Resorting to military solutions may lead 
to meaningless wars that could endanger the whole 
world. We therefore strongly call for the blockade of 
Gaza to be lifted in order to enable it to build a port and 
airport, and not just to open the border crossings but also 
to fulfil the political right of the Palestinian people to a 
geographically contiguous, secure, independent State, 
with East Jerusalem as its capital. The Gazans who are 
living without shelter are pleading to our consciences 
for the reconstruction of Gaza and return children to 
their destroyed schools’ classrooms and playgrounds. 
We pray to God to end the nightmare engulfing the 
people of Syria through the banishment of its dictator 
and the formation of a Government of national unity.

Tunisia, as a Member of the United Nations, 
understands how important it is that the Organization 
be capable of dealing with such huge global changes. 
We support the granting of permanent membership in 
the Security Council to Brazil, Germany, Japan and 
India, to be followed by permanent-member status for 
an African country, to enable it to deal with the world 
of today, which is no longer that which existed at the 
end of the Second World War. That war ended with 
the defeat of fascism, dictatorship and Nazism and, 
eventually, Communist totalitarianism. While so much 
of today’s world has been democratizing so rapidly, it 
is now threatened with climate, economic and political 
problems. To deal with them, every country must 
preserve its gains and create the machinery needed for 
prevention, protection and commitment.

It is good that we have the International Criminal 
Court (ICC) for punishing despots who abuse their 
peoples’ rights; we should also have a tool that prevents 
them from surviving and staying in power. Tunisia 
has therefore proposed establishing an international 
constitutional court that could advise all liberated 
peoples and hand down decisions on illegitimate, 
bogus elections that lead to Government by force, 
which clearly runs contrary to international legitimacy 
and the Universal Declaration of Human Rights. This 
idea has been well received in academic circles and 
international symposiums. We reiterate our call for 
support for such democratic institutions so that this 
proposal can be presented to the Legal Committee.

We hope that an international court such as this can 
be realized and could enable us to deter despots, support 
freedom and democracy and eradicate the sources 
of violence and conflicts among peoples. I hope that 
establishing such a court will not require the decades 
that it took to bring about the birth of the ICC, and we 
hope that Tunis, our capital, can have the honour of 
hosting one of the United Nations institutions that have 
so far been the preserve of the advanced countries of 
the northern hemisphere. It is high time to give some 
thought to allowing the liberated cities of the South to 
host such institutions.
